Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to or not subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	Claim 1-5, 8-11, 14, 15, 17, 18 and 20 are pending, as claims 6, 7, 12, 13, 16 and 19 stand cancelled.  Claims 1, 11 and 18 are independent.  
The application was filed on November 16, 2016, and claims domestic benefit to US Provisional Patent Application No. 61/617,614, which was filed on March 29, 2012, and is a Continuation Application of 13/850,103, which was filed on March 25, 2013.  The application does not claim any foreign priority.  The parent application 13/850,103 (Patent No. 9,529,486) is currently assigned to Wetransfer B.V.  
Applicants’ 12/13/2019 Terminal Disclaimer relative to US 9,529,486 has been approved.

Information Disclosure Statement
The information disclosure statements (IDSs) filed on November 16, 2016 and December 2, 2016 have been considered.

Response to Arguments/Comments
Consideration of applicants’ amendments and remarks have been made and additional art is applied in the rejections below in response to Applicants’ 10/26/20 Amendments.  New rejections are 
In view of the most-recent amendments, FIGS. 1, 4, 7-9, [0059], [0064]-[0068] and [0071]-[0076] are noted pertaining to teachings of encoding data describing a width of the ink stroke in pixels at the vertex and passing the encoded data to the graphics processing unit (noted that such may at the very least correspond/fall within interpolation), mimicking an input stroke based on speed and pressure and smoothing and/or anti-aliasing effects to, e.g., smooth jagged edges, etc.   While the “continuous stroke” language is appreciated, it is noted that at the very least the continuous triangles may amount to a continuous stroke as currently recited in the claims, unless, e.g., at least the term ‘stroke’ has a particular definition with a meets and bounds and, if that is the case, such features should be explicitly reciting in the claims.  Additionally with regard to the combination of Gounares and Marison, as it is noted that both Gounares and Marison, are analogous at least for both pertaining to interfaces with electronic ink and in this case one would even say both references are reasonably pertinent to one another.
However, it is respectfully noted that during examination, a claim must be given its broadest reasonable interpretation consistent with the specification. ... Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. M.P.E.P. 2173.01(I).   It is respectfully submitted that each claim is to be interpreted based on the language of the claim itself, so long as that interpretation is consistent with the specification. Further, "though understanding of the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be 
Applicants’ representative is welcome and encouraged to contact the examiner (Maryam Ipakchi) to discuss the application in an attempt to expedite prosecution.  The examiner may be reached via telephone at 571-270-3237, via direct fax at 571-270-4237 and/or via electronic mail (Maryam.ipakchi@uspto.gov) provided written authorization to communicate thereby is provided.  Any email communication must include written authorization for the USPTO to communicate with the Examiner concerning any subject matter of this application via electronic mail (see, MPEP 502.03).  Sample authorization language:  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Interview requests may be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18 and 20 are rejected under 35 USC 101 as the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 10, 11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) over US Patent Publication No. 2003/0215140 to Gounares et al. in view of US Patent Publication No. 20110304643 to Marison

Regarding independent Claims 1, 11 and 18, Gounares teaches:

(Claim 1) A non-transitory computer-readable storage medium having computer-readable instructions stored thereon, the computer-readable instructions configured to instruct a processor to: | (Claim 11) A method of operating a software program for a digital illustration system, the method comprising: | (Claim 18) A computing device configured to execute a digital illustration software program, the digital illustration software program configured to: (Gounares et al., FIG.1, [0051] computer 100 includes memory 120);

 receive, from a touchscreen sensor of a touchscreen, a set of data elements indicating comprising at least one line or curve responsive to detection of at least one hand-drawn stroke of a digital pen or a finger drawing the at least one line or curve across a user interface of the touchscreen, the set of data elements further comprising detected speeds of the hand-drawn stroke of the digital pen or the finger detected by the touchscreen sensor as the digital pen or the finger draws the at least one line or curve | (claim 18) process at least one hand-drawn line or curve detected by a touchscreen sensor of a touchscreen of the computing device responsive to a digital pen or finger moving across the touchscreen to define the at least one hand-drawn line or curve (Gounares et al., FIGS. 2, 3, 8;  [0004] One goal of these systems is to replicate the look and feel of physical ink being applied to a piece of paper.  However, physical ink on paper may have significant amounts of information not captured by the electronic collection of a coordinates and connecting line segments.  Some of this information may include the thickness of the pen tip used (as seen through the width of the physical ink), the shape of the pen tip, the speed at which the ink was deposited, pressure, angle, and the type of pen tip used, and the like, [0006] Aspects of the present invention provide a flexible and efficient interface for interacting with properties, invoking methods and/or receiving events related to electronic ink;  [0034] physical ink can reflect pen pressure (by the thickness of the ink), pen angle (by the shape of the line or curve segments and the behavior of the ink around discreet points), and the speed of the nib of the pen (by the straightness, line width, and line width changes over the course of a line or curve); [0035] To provide the look and feel of physical ink, electronic ink may be stored as a set of strokes having points.  Alternatively, the ink may be stored with or associated with various properties, methods, and events that help further create a richer data type. [0036] Properties of the ink may include, for example, color, width, pressure between the stylus and tablet, and angle between the stylus and tablet, and pen shape and the like. [0037] Others may relate to specific strokes while others may relate to packets of information as reported by hardware (e.g., coordinates, pressure, angle of pen, the intervals of time between reported coordinates, and the like);  [0058] touch-sensitive display; [0061] pen-down action may be stylus 204 contacting the display surface 202; [0062]-[0066]; [0104]);


send a signal to the touchscreen instructing the touchscreen to display the adjusted version of the hand-drawn line or curve in the user interface (claim 18:  control the touchscreen to display the adjusted version of the at least one hand-drawn line or curve as the digital pen or finger moves across the touchscreen rather than displaying the hand-drawn line or curve as originally detected by the touchscreen) (Gounares et al., FIG. 3 (e.g., different pressures are displayed with different thickness, not just following pattern at stroke), [0064] the ink object may be stored (or transmitted or displayed or the like); [0061]-[0064] From points 301 through 308, the width of the stroke has a first value.  At point 308, the width of the stroke changes to a second value.  This may have been because the user increased the pressure between the stylus 204 tip and the display surface 202, because the angle between the stylus 204 and the tablet changed, because the stylus 204 was rotated and projected a different cross section of the stylus 204's nib, or the like. [0075] The properties may be grouped into various groups including, but not limited to, transformation properties, drawing attributes properties, metrics properties, and stroke description properties; [0077]-[0081] Ink objects may be created with a number of different input sources; [0112]).

While examiner notes that a teaching of ‘speed’ as a property is certainly explicitly noted as a property of an input that impacts width, opacity, other properties of physical ink identified by Gounares and one of the purposes of Gounares is being directed to addressing shortcomings of digital ink (Gounares [0004], [0005]), however, Gounares may fail to explicitly teach or suggest each and every feature of interpolate the set of data elements to produce content data based on a filter domain associated with the hand-drawn stroke, the filter domain defined based, at least in part, on parameters associated with the set of data elements, the parameters including at least an input speed indicator of the hand-drawn stroke indicating a detected speed of the hand-drawn stroke; generate an adjusted version of the at least one line or curve, from the content data produced based on the filter domain, the adjusted version of the at least one line or curve including at least one of a thickness or an opacity that changes (claim 18: that varies at the plurality of points) based on the detected speeds of the at least one stroke (claim 18: of the digital pen or the finger at the plurality of points),  wherein as the detected speeds increase along the at least one line or curve, the thickness of the adjusted version of the at least one line or curve increases, and wherein the adjusted version of the at least one line or curve is displayed as a 

interpolate the set of data elements to produce content data based on a filter domain associated with the hand-drawn stroke, the filter domain defined based, at least in part, on parameters associated with the set of data elements, the parameters including at least an input speed indicator of the hand-drawn stroke indicating a detected speed of the hand-drawn stroke (Marison, FIGS. 7-11; FIG. 7 … 704 determine speed & pressure; 706 adjust characteristics based on determined speed and pressure; 708 affect opacity; 710 affect width; [0004]-[0006] Data of the input is encoded by encoding data describing a width of the ink stroke in pixels at a vertex, encoding data describing whether the vertex describes a left edge or a right edge of the ink stroke, and encoding data describing an anti-alias thickness in pixels to be applied to one or more said edges of the ink stroke at the vertex. The encoded data is passed to a graphics processing unit as part of a geometry of the ink stroke to compute an alpha value by the graphics processing unit to produce an anti-aliasing effect based on the encoded data.; [0030]; [0059]; [0064]-[0069] One or more display characteristics are adjusted of the point in the ink stroke based on the determined speed and pressure (block 706). For example, the display characteristics may be adjusted to mimic an effect of speed and pressure on ink written by traditional pen and paper. [0075] anti-aliasing techniques for rendering ink; [0076]-[0081]; associated how?);

generate an adjusted version of the at least one line or curve, from the content data produced based on the filter domain, the adjusted version of the at least one line or curve including at least one of a thickness or an opacity that changes (claim 18: that varies at the plurality of points) based on the detected speeds of the at least one stroke (claim 18: of the digital pen or the finger at the plurality of points), wherein as the detected speeds increase along the at least one line or curve, the thickness of the adjusted version of the at least one line or curve increases (claim 11:  wherein varying the thickness of the adjusted version of the at least one line or curve comprises increasing the thickness as the detected speeds increase| claim 18 wherein the digital illustration software program is configured to vary the thickness of the at least one hand drawn line or curve proportionally to the detected speed of the digital pen or the finger to generate the adjusted version of the at least one hand drawn line or curve), wherein the adjusted version of the at least one line or curve is displayed as a continuous stroke of hand drawn content whose width increases proportionally to the detected speeds (Marison, FIGS. 7-11; FIG. 7 … 704 determine speed & pressure; 706 adjust characteristics based on determined speed and pressure; 708 affect opacity; 710 affect width based on determined speed and pressure; [0004]-[0006]; [0030]; [0059]; [0064]-[0065] determined speed and pressure, for instance, may affect opacity of the point in the ink stroke based on the determined speed and pressure (block 708). Thus, in this example as the speed increases the opacity may decrease to mimic a lesser amount of ink being deposited on the paper. However, as the pressure increases so to may the opacity to mimic an increase in an amount of ink being applied to the paper. Thus, these factors may have a different effect on the ink that is to be rendered by the computing device 102.  [0066]-[0067] One or more display characteristics are adjusted of the point in the ink stroke based on the determined speed and pressure; (block 706).[0068]-[0069] width of the point in the ink stroke may be affected based on the determined speed and pressured (block 710) .. as the speed increases the width of the ink stroke may decrease to mimic a lesser amount of ink being deposited on the paper. However, as the pressure increases the width of the ink stroke may be increased to mimic an increase in an amount of ink being applied to the paper. [0075] anti-aliasing techniques for rendering ink; [0076]-[0081]).

Gounares pertains to systems and methods for presenting a virtual pen inputs, which consider properties of the input so as to correspond the digital ink to physical ink (Gounares, [0004]-[0006]). Marison, is analogous art, and pertains to systems and methods for processing an ink stroke to be rendered on a display device (Marison, Abstract).  It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention to incorporate to apply the hand-written input principles of ).


Regarding dependent Claim 2, Gounares teaches wherein the set of data elements comprises multiple sets of data elements indicating multiple hand-drawn strokes organized into a multi-layered document (Gounares et al., FIG. 3, [0015], [0036]-[0037] properties or methods used to define the ink and the strokes within the ink may have varying scope.  For example, some properties may apply to all ink strokes in an ink object; [0041] Ink--A sequence or set of strokes with properties.  A sequence of strokes may include strokes in an ordered form.  The sequence may be ordered by the time captured or by where the strokes appear on a page.  Other orders are possible.  A set of strokes may include sequences of strokes or unordered strokes or any combination thereof.  Ink may be expanded to include additional properties, methods, and trigger events and the like.  When combined with at least some of these events, it may be referred to as an ink object; examiner notes different properties, strokes, etc., which may be combined as taught by Gounares, may be each be deemed “layers”).  


Regarding dependent Claim 3, Gounares teaches wherein the computer-readable instructions are further configured to instruct the processor to define: a first set of presentation factors associated with a first set of data elements from the multiple sets of data elements and associated with a first layer of the multi-layered  content; and a second set of presentation factors associated with a second set of data elements from the multiple sets of data elements and associated with a second layer of the multi-layered  content (Gounares et al., FIG. 3, [0036]-[0037] properties or methods used to define the ink and the strokes within the ink may have varying scope.  For example, some properties may apply to all ink strokes in an ink object (e.g., the shape of a pen tip).  Other properties may relate only to a specific point (e.g., a point at which a stylus starts a stroke).  Others may relate to specific strokes while others may relate to packets of information as reported by hardware (e.g., coordinates, pressure, angle of pen, the intervals of time between reported coordinates, and the like).  In short, properties have different levels of scope; [0041] Ink--A sequence or set of strokes with properties.  A sequence of strokes may include strokes in an ordered form.  The sequence may be ordered by the time captured or by where the strokes appear on a page.  Other orders are possible.  A set of strokes may include sequences of strokes or unordered strokes or any combination thereof.  Ink may be expanded to include additional properties, methods, and trigger events and the like.  When combined with at least some of these events, it may be referred to as an ink object; examiner notes different properties, strokes, etc., which may be combined as taught by Gounares, may be each be deemed “layers” and a first stroke/property may be deemed “first” and another stroke/property may be deemed “second”).  


Regarding dependent Claim 4, Gounares teaches wherein the received set of data elements includes a content type indicating a content with which data elements from the set of data elements are associated (Gounares, [0105] The methods that may be associated with a stroke object that obtain information, export, or derive information from the stroke object include obtaining a nearest point on a stroke or strokes in the stroke object to a provided point  … hit testing of the content of the stroke object with a provided shape (circle, rectangle, complex polygon, and the like) (1517); [0114]; examiner notes associated how?  Content?).


Regarding dependent Claim 5, Gounares teaches the content type includes at least one content type selected from the group consisting of lines, colors, letters, shapes, and hatchings (Gounares, [0105] The 


Regarding dependent Claim 10, while Gounares teaches speed of input gesture as a property used for digital ink to imitate digital ink and determining time interval between coordinates of an input gesture, Gounares may not explicitly teach each and every feature of wherein the computer-readable instructions are further configured to instruct the processor to use a jittering function to determine darkness of a sketch defined by at least one stroke based on the detected speed of the strokes.  Marison teaches: wherein the computer-readable instructions are further configured to instruct the processor to use a jittering function to determine darkness of a sketch defined by at least one stroke based on the detected speed of the strokes (Marison, FIGS. 7-11; FIG. 7 … 704 determine speed & pressure; 706 adjust characteristics based on determined speed and pressure; 708 affect opacity; 710 affect width based on determined speed and pressure; [0004]-[0006]; [0030]; [0064]-[0069] determined speed and pressure, for instance, may affect opacity of the point in the ink stroke based on the determined speed and pressure (block 708). Thus, in this example as the speed increases the opacity may decrease to mimic a lesser amount of ink being deposited on the paper. However, as the pressure increases so to may the opacity to mimic an increase in an amount of ink being applied to the paper. Thus, these factors may have a different effect on the ink that is to be rendered by the computing device 102.  [0075] anti-aliasing techniques for rendering ink; [0076]-[0081] FIG. 8 depicts a system 800 in an example implementation of the anti-aliasing module 120 of the input/output module 112 of FIG. 1 in which encoding techniques are employed to provide anti-aliasing functionality to an ink stroke. Anti-aliasing techniques are generally employed to smooth jagged edges of lines. In this example, the anti-aliasing techniques involve encoding extra data into vertices of the ink stroke, which may be performed as follows.; examiner notes anti aliasing techniques may correspond to a jittering function at least in view of the bri thereof based on features thereof recited in the claim).

Gounares pertains to systems and methods for presenting a virtual pen inputs, which consider properties of the input so as to correspond the digital ink to physical ink (Gounares, [0004]-[0006]). Marison, is analogous art, and pertains to systems and methods for processing an ink stroke to be rendered on a display device (Marison, Abstract).  It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention to incorporate to apply the hand-written input principles of Marison with the digital ink of Gounares in order to provide display outputs that closely resemble pen-paper strokes (Gounares, [0004]-[0006]) for security reasons such as parameter for authenticating the individual inputting the signature and mimicking a look and feel of pen and paper (Marison, [0001]-[0006], [0059]).

Claims 8-9, 14-15, 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) over US Patent Publication No. 2003/0215140 to Gounares et al. in view of US Patent Publication No. 20110304643 to Marison in view of  US 2006/0210958 to Rimas-Ribikauskas et al.

Regarding dependent Claim 8, while Gounares teaches speed of input gesture as a property used for digital ink to imitate digital ink and determining time interval between coordinates of an input gesture, Gounares may not explicitly teach each and every feature of wherein the computer-readable instructions are further configured to instruct the processor to vary the opacity of the adjusted version of the at least one line or curve  defined by the hand-drawn user inputs based on the detected speed of wherein the computer-readable instructions are further configured to instruct the processor to vary the opacity of the adjusted version of the at least one line or curve  defined by the hand-drawn user inputs based on the detected speed of the at least one stroke (Rimas-Ribikauskas et al. teachings: [0002], [0024], [0025] physical ink can reflect pen pressure (by the thickness of the ink), pen angle (by the shape of the line or curve segments and the behavior of the ink around discreet points), and the speed of the nib of the pen (by the straightness, line width, and line width changes over the course of a line or curve).  For the sake of moving prosecution forward and establishing additional state of the art,  reference is also made to Sander: FIG. 2, [0060] beginning and end of the stroke are darker because the marker is typically slower in speed; [0087] speed … saturation; [0012], [0023]-[0024], [0035]-[0037] overlap and bleed; [0064]).  

Gounares pertains to systems and methods for presenting a virtual pen inputs, which consider properties of the input so as to correspond the digital ink to physical ink (Gounares, [0004]-[0006]). Marison, is analogous art, and pertains to systems and methods for processing an ink stroke to be rendered on a display device (Marison, Abstract).  It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention to incorporate to apply the hand-written input principles of Marison with the digital ink of Gounares in order to provide display outputs that closely resemble pen-paper strokes (Gounares, [0004]-[0006]) for security reasons such as parameter for authenticating the individual inputting the signature and/or mimicking a look and feel of pen and paper (Marison, [0001]-[0006], [0059]). Rimas-Ribikauskas et al., also analogous art, teach handwritten gesture training (Rimas-Ribikauskas [0004]).  It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention to incorporate to apply the hand-written input principles of Rimas-Ribikauskas with the digital ink of Gounares-Marison in order to provide display outputs that closely resemble pen-paper strokes (Gounares, [0004]-[0006], Marison, [0001]-[0006], [0059]).

Regarding dependent Claim 9, while Gounares teaches speed of input gesture as a property used for digital ink to imitate digital ink and determining time interval between coordinates of an input gesture, Gounares may not explicitly teach each and every feature of wherein as the detected speeds increase along the at least one stroke, the opacity of the adjusted version of the at least one line or curve increases.  Rimas-Ribikauskas teaches: wherein as the detected speeds increase along the at least one stroke, the opacity of the adjusted version of the at least one line or curve increases (Rimas-Ribikauskas et al. teachings: [0002], [0024], [0025] physical ink can reflect pen pressure (by the thickness of the ink), pen angle (by the shape of the line or curve segments and the behavior of the ink around discreet points), and the speed of the nib of the pen (by the straightness, line width, and line width changes over the course of a line or curve).  For the sake of moving prosecution forward and establishing additional state of the art,  mere note is also made to Sander: FIG. 2, [0060] beginning and end of the stroke are darker because the marker is typically slower in speed; [0087] speed … saturation; [0012], [0023]-[0024], [0035]-[0037] overlap and bleed; [0064]).).  

Gounares pertains to systems and methods for presenting a virtual pen inputs, which consider properties of the input so as to correspond the digital ink to physical ink (Gounares, [0004]-[0006]). Marison, is analogous art, and pertains to systems and methods for processing an ink stroke to be rendered on a display device (Marison, Abstract).  It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention to incorporate to apply the hand-written input principles of Marison with the digital ink of Gounares in order to provide display outputs that closely resemble pen-paper strokes (Gounares, [0004]-[0006]) for security reasons such as parameter for authenticating the individual inputting the signature and/or mimicking a look and feel of pen and paper (Marison, [0001]-[0006], [0059]). Rimas-Ribikauskas et al., also analogous art, teach handwritten gesture training (Rimas-

Regarding dependent Claim 14, while Gounares teaches speed of input gesture as a property used for digital ink to imitate digital ink and determining time interval between coordinates of an input gesture, Gounares may not explicitly teach each and every feature of wherein generating an adjusted version of the at least one line or curve comprises varying the opacity of the adjusted version of the at least one line or curve based on the detected speed of the at least one stroke.  Rimas-Ribikauskas teaches:  wherein generating an adjusted version of the at least one line or curve comprises varying the opacity of the adjusted version of the at least one line or curve based on the detected speed of the at least one stroke (Rimas-Ribikauskas et al. teachings: [0002], [0024], [0025] physical ink can reflect pen pressure (by the thickness of the ink), pen angle (by the shape of the line or curve segments and the behavior of the ink around discreet points), and the speed of the nib of the pen (by the straightness, line width, and line width changes over the course of a line or curve).  For the sake of moving prosecution forward and establishing additional state of the art, mere note is also made to Sander: FIG. 2, [0060] beginning and end of the stroke are darker because the marker is typically slower in speed; [0087] speed … saturation; [0012], [0023]-[0024], [0035]-[0037] overlap and bleed; [0064]).).  

Gounares pertains to systems and methods for presenting a virtual pen inputs, which consider properties of the input so as to correspond the digital ink to physical ink (Gounares, [0004]-[0006]). Marison, is analogous art, and pertains to systems and methods for processing an ink stroke to be rendered on a display device (Marison, Abstract).  It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention to incorporate to apply the hand-written input principles of Marison with the digital ink of Gounares in order to provide display outputs that closely resemble pen-paper strokes (Gounares, [0004]-[0006]) for security reasons such as parameter for authenticating the individual inputting the signature and/or mimicking a look and feel of pen and paper (Marison, [0001]-[0006], [0059]). Rimas-Ribikauskas et al., also analogous art, teach handwritten gesture training (Rimas-Ribikauskas [0004]).  It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention to incorporate to apply the hand-written input principles of Rimas-Ribikauskas with the digital ink of Gounares-Marison in order to provide display outputs that closely resemble pen-paper strokes (Gounares, [0004]-[0006], Marison, [0001]-[0006], [0059]).


Regarding dependent Claim 15, while Gounares teaches speed of input gesture as a property used for digital ink to imitate digital ink and determining time interval between coordinates of an input gesture, Gounares may not explicitly teach each and every feature of wherein as the detected speeds increase along the at least one stroke, the opacity of the adjusted version of the at least one line or curve increases.  Rimas-Ribikauskas teaches: wherein varying the opacity of the adjusted version of the at least one line or curve comprises decreasing the opacity along the adjusted version of the at least one line or curve as the detected speed increases along the at least one stroke (Rimas-Ribikauskas et al. teachings: [0002], [0024], [0025] physical ink can reflect pen pressure (by the thickness of the ink), pen angle (by the shape of the line or curve segments and the behavior of the ink around discreet points), and the speed of the nib of the pen (by the straightness, line width, and line width changes over the course of a line or curve).  For the sake of moving prosecution forward and establishing additional state of the art,  mere note is also made to Sander: FIG. 2, [0060] beginning and end of the stroke are darker because the marker is typically slower in speed; [0087] speed …   

Gounares pertains to systems and methods for presenting a virtual pen inputs, which consider properties of the input so as to correspond the digital ink to physical ink (Gounares, [0004]-[0006]). Marison, is analogous art, and pertains to systems and methods for processing an ink stroke to be rendered on a display device (Marison, Abstract).  It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention to incorporate to apply the hand-written input principles of Marison with the digital ink of Gounares in order to provide display outputs that closely resemble pen-paper strokes (Gounares, [0004]-[0006]) for security reasons such as parameter for authenticating the individual inputting the signature and/or mimicking a look and feel of pen and paper (Marison, [0001]-[0006], [0059]). Rimas-Ribikauskas et al., also analogous art, teach handwritten gesture training (Rimas-Ribikauskas [0004]).  It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention to incorporate to apply the hand-written input principles of Rimas-Ribikauskas with the digital ink of Gounares-Marison in order to provide display outputs that closely resemble pen-paper strokes (Gounares, [0004]-[0006], Marison, [0001]-[0006], [0059]).

Regarding dependent Claim 17, while Gounares teaches speed of input gesture as a property used for digital ink to imitate digital ink and determining time interval between coordinates of an input gesture, Gounares may not explicitly teach each and every feature of storing a value of a speed parameter associated with the detected speed for each data element of the received set of data elements inputs. Rimas-Ribikauskas teaches:  storing a value of a speed parameter associated with the detected speed for each data element of the received set of data elements inputs (Rimas-Ribikauskas et al. teachings: [0002], [0024], [0025] physical ink can reflect pen pressure (by the thickness of the ink), pen angle (by the shape of the line or curve segments and the behavior of the ink around discreet points), and the speed of the nib of the pen (by the straightness, line width, and line width changes over the course of a line or curve). The strokes may have been drawn or collected at the same time or may have been drawn or collected at independent times and locations and for independent reasons.).  

Gounares pertains to systems and methods for presenting a virtual pen inputs, which consider properties of the input so as to correspond the digital ink to physical ink (Gounares, [0004]-[0006]). Marison, is analogous art, and pertains to systems and methods for processing an ink stroke to be rendered on a display device (Marison, Abstract).  It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention to incorporate to apply the hand-written input principles of Marison with the digital ink of Gounares in order to provide display outputs that closely resemble pen-paper strokes (Gounares, [0004]-[0006]) for security reasons such as parameter for authenticating the individual inputting the signature and/or mimicking a look and feel of pen and paper (Marison, [0001]-[0006], [0059]). Rimas-Ribikauskas et al., also analogous art, teach handwritten gesture training (Rimas-Ribikauskas [0004]).  It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention to incorporate to apply the hand-written input principles of Rimas-Ribikauskas with the digital ink of Gounares-Marison in order to provide display outputs that closely resemble pen-paper strokes (Gounares, [0004]-[0006], Marison, [0001]-[0006], [0059]).


dependent Claim 20, while Gounares teaches speed of input gesture as a property used for digital ink to imitate digital ink and determining time interval between coordinates of an input gesture, Gounares may not explicitly teach each and every feature of wherein the digital illustration software program is configured to vary the opacity of the at least one hand-drawn line or curve inversely proportionally to the detected speed of the digital pen or the finger to generate the adjusted version of the at least one hand-drawn line or curve.  Rimas-Ribikauskas teaches: wherein the digital illustration software program is configured to vary the opacity of the at least one hand-drawn line or curve inversely proportionally to the detected speed of the digital pen or the finger to generate the adjusted version of the at least one hand-drawn line or curve (Rimas-Ribikauskas et al. teachings: [0002], [0024], [0025] physical ink can reflect pen pressure (by the thickness of the ink), pen angle (by the shape of the line or curve segments and the behavior of the ink around discreet points), and the speed of the nib of the pen (by the straightness, line width, and line width changes over the course of a line or curve).  For the sake of moving prosecution forward and establishing additional state of the art,  reference is also made to Sander: FIG. 2, [0060] beginning and end of the stroke are darker because the marker is typically slower in speed; [0087] speed … saturation; [0012], [0023]-[0024], [0035]-[0037] overlap and bleed; [0064]).).  

Gounares pertains to systems and methods for presenting a virtual pen inputs, which consider properties of the input so as to correspond the digital ink to physical ink (Gounares, [0004]-[0006]). Marison, is analogous art, and pertains to systems and methods for processing an ink stroke to be rendered on a display device (Marison, Abstract).  It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention to incorporate to apply the hand-written input principles of Marison with the digital ink of Gounares in order to provide display outputs that closely resemble pen-paper strokes (Gounares, [0004]-[0006]) for security reasons such as parameter for authenticating the individual inputting the signature and/or mimicking a look and feel of pen and paper (Marison, [0001]-[0006], [0059]). Rimas-Ribikauskas et al., also analogous art, teach handwritten gesture training (Rimas-Ribikauskas [0004]).  It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention to incorporate to apply the hand-written input principles of Rimas-Ribikauskas with the digital ink of Gounares-Marison in order to provide display outputs that closely resemble pen-paper strokes (Gounares, [0004]-[0006], Marison, [0001]-[0006], [0059]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For the prior art applied to the claims, as set forth above, the Examiner has cited particular columns and line numbers (or paragraphs) in the references for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. More particularly, e.g., in the instances the Examiner has identified Figures of the applied prior art reference, it is understood that the corresponding portions of the written description describing the identified Figures is relied upon.  It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or identified by the Examiner. The entire reference(s) is/are to be considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM IPAKCHI whose telephone number is 571-270-3237.  The examiner can normally be reached M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via email (Maryam.Ipakchi@uspto.gov) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571)270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARYAM M IPAKCHI/Primary Examiner, Art Unit 2171